UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended March 31, 2011. o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. Commission File Number: 001-34930 EXAMWORKS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 27-2909425 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3, N.E., SUITE 2625 ATLANTA, GEORGIA 30305 (Address of principal executive offices) Telephone Number (404)952-2400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days: Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Acceleratedfiler o Non-accelerated filer x Smallerreportingcompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x As of May 11, 2011, ExamWorks Group, Inc. had 34,461,958shares of Common Stock outstanding. 1 EXAMWORKS GROUP, INC.AND SUBSIDIARIES MARCH 31, 2011 FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of December 31, 2010 and March 31, 2011 (Unaudited) 3 Consolidated Statements of Operations and Comprehensive (Loss) Income for the three months ended March 31, 2010 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 PART II – Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. (Removed and Reserved) 39 Item 5. Other Information 39 Item 6. Exhibits 40 Signatures 41 2 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share and per share amounts) (Unaudited) December 31, March 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other receivables 33 94 Prepaid expenses Deferred tax assets 68 Other current assets 42 26 Total current assets Property, equipment and leasehold improvements, net Goodwill Intangible assets, net Deferred tax assets, noncurrent — Deferred financing costs, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Current portion of subordinated unsecured notes payable Current portion of contingent earnout obligation Other current liabilities Total current liabilities Senior revolving credit facility and discount facility Long-term subordinated unsecured notes payable, less current portion Long-term contingent earnout obligation, less current portion Deferred tax liability, noncurrent — Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.0001 par value. Authorized 50,000,000 shares; no shares issued and outstanding at December 31, 2010 and March 31, 2011 — — Common stock, $0.0001 par value; Authorized 250,000,000 shares; issued and outstanding 32,216,104 and 33,720,298 shares at December 31, 2010 and March 31, 2011, respectively 3 3 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive (Loss) Income (In thousands, except share and per share amounts) (Unaudited) Three months ended March 31, Revenues $ $ Costs and expenses: Costs of revenues Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Income from operations 82 Interest and other expenses, net: Interest expense, net Loss (gain) on interest rate swap 25 ) Total interest and other expenses, net Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Per share data: Net loss per share: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted Comprehensive (Loss) Income: Net loss $ ) $ ) Foreign currency translation adjustments — Total comprehensive (loss) income $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three months ended March 31, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Loss (gain) on interest rate swap 25 ) Depreciation and amortization Amortization of deferred rent ) ) Share-based compensation Provision for doubtful accounts Amortization of deferred financing costs Deferred income taxes ) ) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses Deferred revenue and customer deposits ) Other liabilities Net cash provided by operating activities Investing activities: Cash paid for acquisitions, net ) ) Purchases of equipment and leasehold improvements, net ) ) Working capital and other settlements for acquisitions ) ) Net cash used in investing activities ) ) Financing activities: Borrowings under senior revolving credit facility — Proceeds from the exercise of options and warrants — Borrowings (repayments) under revolving line of credit and discount facility ) Repayment of subordinated unsecured notes payable ) ) Payment of deferred financing costs ) ) Excess tax benefit related to share-based compensation — Borrowings under term loan — Issuance of preferred stock, net — Issuance of common stock, net — Payment of related party notes ) — Other — ) Net cash provided by financing activities Exchange rate impact on cash and cash equivalents — 80 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of noncash investing and financing activities: Issuance of common stock for acquisitions $ $ Issuance of common stock for termination of agreement $ $
